The statute, (The Code, Sec. 677,) prescribes how certain business and other corporations may be created, where three or more persons shall execute articles of agreement, under their hands and seals, for the purpose prescribed, and Sec. 678, requires that such articles of agreement shall be recorded by the Clerk of the Superior Court, in a book to be kept for that purpose in his office, and marked "Record of Incorporations." Section 679 provides, that after such articles shall have been recorded, "the Clerk, under the seal of the Superior Court, shall issue letters, declaring said persons and their successors, to be, and thenceforth they shall be, a corporation, for the purpose and according to the terms         (547) prescribed in said articles," etc., and Sec. 682, provides, that "all such letters, issued under the authority of this chapter, (The Code, ch. 16,) and copies thereof, certified by the Clerk of the Superior Court of the county where the same are recorded, shall in all cases be admissible in evidence, and the letters aforesaid, shall in all judicial proceedings, be deemed prima facie evidence of the complete organization and incorporation of the company purporting thereby to have been established."
The letters thus made evidence, are in substance and effect, the articles of agreement recorded, accompanied by the appropriate certificate of the Clerk, verified by the seal of the Superior Court. Therefore, when the letters, or a duly certified copy thereof, are not offered on the trial of an action, but the "Record of Incorporations," containing the record of such formal letters issued, is present, the latter, as to the letters, is competent as evidence, just as the letters issued, or a properly certified copy thereof, would be if introduced. The execution of the articles of agreement, the recording of the same, and the issue of the letters declaring the corporators a body corporate, are the things essential to the creation of the corporation. The statute makes these recorded things, embodied in the form of letters, under *Page 466 
the seal of the Court, or an authenticated copy thereof, prima facie
evidence of the complete organization of the corporation. Surely, the record or entry itself, is as certain and effective as a copy of it. Indeed, the record itself, and the fact that a copy of it issued, constitute the substance and life of the letters, and when the statute provides that these shall be such prima facie evidence, it implies that the record itself shall be. When these essential things appear, that is sufficient, whether they appear in the book of records duly identified, or in a certified form.
In a somewhat analogous case, this Court held that "letters of administration do not contain matter distinct from the record. They are a mere copy of it, with the addition only of a certificate that they are a copy, verified by the seal of the Court." Haskins v.(548) Miller, 13 N.C. 360. In that case, the plaintiff insisted that the letters of administrations should be produced, but the Superior Court decided otherwise, and allowed the minute-record of the County Court, showing the appointment of the administrator, to be put in evidence to prove his appointment, qualification and authority, and this was held to be sufficient, without producing the formal letters issued.
While generally and regularly, authenticated copies of records, and entries in the nature of records, should be used as evidence instead of the records themselves, it is settled that the records are competent and are the better evidence when pertinent. State v. Voight, 90 N.C. 741; State v.Hunter, post, 829.
We are therefore of opinion, that the Court should have received the "Record of Incorporation," rejected, and it appearing from the same, that the record in question was sufficient for the purpose contemplated by it, and from it, or by other competent evidence, that a formal copy of it had been issued, that this constitutes prima facie evidence of the complete incorporation and organization of the corporation.
There is error. Let this opinion be certified to the Superior Court, to the end that further steps may be taken in the action according to law. Itis so ordered.
Error.                                                Reversed.
Cited: Marshall v. Bank, 108 N.C. 642; Riley v. Carter, 165 N.C. 336,338; Blalock v. Whisnant, 216 N.C. 420; Cox v. Wright, 218 N.C. 348. *Page 467